Law Offices of Julie Rendelman, LLC

535 FIFTH AVENUE, 25th FLOOR
NEW YORK, NEW YORK 10017

Office: 212-951-1232
Celt (646} 425-5562 Email: Julie@RendelmanLaw.com

 

February 12, 2020

TO: Hon. Paul A, Crotty L [repo

United States District Court
United States Courthouse =.
500 Pearl Street Nircrnvtas he Hine © prom ted
New York, NY 10007-1312 Ainge wend

Prorde ek Geos
RE: United States y. Sakhrani, :19-cr-00394-PAC by pT

Dear Judge Crotty,

This letter is submitted on behalf of defendant Sara Salchrani, to respectfully request usp)
that Ms. Sakhrani be permitted to travel to Dubai from March 30, 2020 to April 7, 2020. Ms.

Sakhrani will be traveling for her niece’s wedding.

My office has had communications with AUSA Nathan Rehn, as well as U.S. Pretrial
Services Officer Francesca Tessier Miller, who monitors Ms. Sakhrani, Both AUSA Rehn and
P.O. Tessier-Miller have no objection to Ms. Sakhrani’s travel requests. Additionally, Ms.
Sakhrani is aware that, if Your Honor consents, she must provide pre-trial with any changes to

the above itinerary.

Thus, Ms. Sakhrani respectfully requests the Court’s permission to travel per the above-
mentioned itinerary. The Court’s time and attention to this matter are greatly appreciated. If
additional information is needed, please contact my office at (212) 951-1232. Thank you.

Sincerely,

‘sfJulie Rendeiman_
Julie Rendelman, ESQ.
Attorney for Defendant Sara Sakhrani

cc: Nathan Rehn, Assistant U.S. Attorney (email)

a
ny

 
